02-10-540-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00540-CR
 
 



Michael Randy Ramahi
a/k/a Michael Ramahi


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM THE
372nd District Court OF Tarrant
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant Michael Randy Ramahi a/k/a Michael Ramahi
attempts to appeal from his conviction for intentionally or knowingly
committing the offense of causing bodily injury to an elderly person.  The trial court’s certification states that
“the defendant has waived the right of appeal,” and a waiver containing the
signatures of both Ramahi and his attorney states in
part that Ramahi does “not desire to appeal” and that
he “expressly waive[s] any appeal in this case.”  See
Tex. R. App. P. 25.2(a)(2).  On December 20, 2010, we notified Ramahi that the appeal would be dismissed pursuant to the
trial court’s certification unless he or any party desiring to continue the
appeal filed a response on or before December 30, 2010, showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d).  We have received no response.  Therefore, in accordance with the trial
court’s certification, we dismiss the appeal. 
See Tex. R. App. P. 25.2(d),
43.2(f).
 
 
PER CURIAM
 
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  February 10, 2011




[1]See Tex. R. App. P. 47.4.